Citation Nr: 1435961	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  12-04 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for kidney failure.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a broken thumb.

8.  Entitlement to service connection for broken fingers.

9.  Entitlement to service connection for mutilation of genitals, to include sexual dysfunction.

10.  Entitlement to service connection for residuals of carotid artery surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision adjudicated by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and issued by the RO in Decatur, Georgia.  

The Veteran presented testimony before the undersigned Veterans Law Judge via videoconference in April 2014; the transcript has been associated with the record.
The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a right ankle disorder, for a left ankle disorder, for sleep apnea, for kidney failure, for hypertension, for a broken thumb, for broken fingers, for mutilation of genitals, to include sexual dysfunction, and for residuals of carotid artery surgery are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for a right ankle disorder in an October 1979 rating decision; the Veteran did not file a timely notice of disagreement, and the decision became final.

2.  Since the October 1979 rating decision, evidence has been received that is neither cumulative nor redundant of evidence of record at the time of the prior denial, that relates to unestablished facts necessary to substantiate the claim for entitlement to service connection for a right ankle disorder, and that raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1979 rating decision denying service connection for a right ankle disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  Because evidence received since October 1979 is new and material, the claim of service connection for a right ankle disorder is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's decision, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Claim to reopen

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  '[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.'  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the 'last final disallowance' of a claim was the denial of a request to reopen).  The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

'[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence.'  Rather, it is simply 'a component of the question of what is new and material evidence,' and should be informed by the question of whether the 'evidence could, if the claim were reopened, reasonably result in substantiation of the claim.'  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required 'as to each previously unproven element of a claim.'  Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened. See id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the 'new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The RO denied service connection for a right ankle disorder in October 1979 because the evidence was insufficient for rating, and the Veteran did not report to an examination scheduled to determine whether he had a right ankle disorder related to service.

New and material evidence addressing this basis for this denial is required to reopen the claims.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.  The substantial pertinent evidence added to the claims file since these final decisions is as follows.  The Veteran has submitted statements alleging that he has had ongoing pain in his right ankle since service.  In addition, the RO has provided with Veteran with a VA examination, which revealed that he has a current diagnosis of right ankle strain.  

The Board finds that this evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.  As new and material evidence has been received to reopen the claims of service connection for PTSD and other acquired psychiatric disorders, the appeal to this extent is allowed.


ORDER

As new and material evidence has been received, the Veteran's claim service connection for a right ankle disorder is reopened.


REMAND

The Veteran has contended that he underwent a sleep study through a private provider while in service that revealed a diagnosis of sleep apnea.  He testified that he was provided with a continuous airway pressure machine (CPAP) machine and has used one since his discharge from service.  Service treatment records do not reflect this treatment or his use of a CPAP machine.  The Veteran has alleged that he underwent this study and received the CPAP machine while stationed at Robins Air Force Base.  On remand, the AOJ should request that the Veteran identify the private provider who conducted the sleep study.  In addition, service treatment records reflecting treatment for sleep apnea, including providing a CPAP machine, should be requested directly from Robins Air Force Base.

At his hearing, the Veteran indicated that he began receiving treatment for various medical issues through the VA shortly after his discharge from active duty, and has continued to receive treatment since that time.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  There are no VA medical records in the claims file, in Virtual VA, or in VBMS.  On remand, the Veteran's VA medical records should be obtained and added to the evidence of record.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With regard to the Veteran's claims for entitlement to service connection for bilateral ankle disorders, the Veteran was provided with a VA examination in November 2009 in order to determine whether the Veteran had a bilateral ankle disorder that was related to service.  The examiner diagnosed left and right ankle strain, but found he could not provide an opinion with regard to etiology without resorting to speculation, due to the length of time since the Veteran's original ankle sprain in 1975.  

The Board finds that this opinion is in adequate for the following reasons.  First, the Court has held that, if a VA examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Here, the examiner merely stated that the reason an opinion would require a resort to speculation was that the Veteran's original ankle condition occurred in 1975.  However, this does not clearly explain why rendering an opinion was not possible.  In addition, the examiner did not consider the Veteran's statements of ongoing ankle pain since service.  Finally, more medical records will likely be associated with the record as a result of the development required by this remand, and this additional evidence may be relevant to the examiner's opinion.  As such, the examiner should provide an addendum opinion, explaining in detail why an opinion is not possible without resort to speculation (if this continues to be true on remand), addressing the Veteran's contentions of ongoing ankle pain since service, and taking into consideration any additional medical records added to the evidence upon the additional development required herein.

The Veteran's service treatment records reflect that he underwent a circumcision while on active duty.  He contends that he has sexual dysfunction as a result of this procedure.  The Veteran underwent a VA examination in November 2009.  The examiner concluded that he could not resolve the issue of whether the Veteran's current erectile dysfunction was related to his in-service circumcision without resorting to mere speculation.  However, the examiner also found that it was less likely as not that the Veteran's erectile dysfunction was caused by his circumcision, and that, furthermore, there were various other causes of erectile dysfunction, including drugs, endocrine, psychiatric, and neurological disorders.  

Here, the Board finds that this opinion is inadequate, for the following reasons.  First, the examiner did not provide a thorough explanation as to why an opinion could not be provided without resort to speculation.  Id.  In addition, the examiner did not address the Veteran's contentions that his erectile dysfunction began after his circumcision.  Finally, the examiner acknowledged other causes of erectile dysfunction, but did not identify any particular disorder that applied directly to the Veteran's situation.  As such, the Board finds that an addendum opinion should be obtained in order to address these issues.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the private provider who performed the sleep study that revealed sleep apnea while serving at Robbins Air Force Base on active duty.

2.  Obtain service treatment records from Robins Air Force Base reflecting treatment for sleep apnea, to include providing a CPAP machine.

3.  Obtain all records of treatment from the VA since the Veteran's discharge from service.  

4.  After any additional records are associated with the evidence, schedule the Veteran for a VA examination to determine the etiology of his bilateral ankle disorders.  All indicated tests and studies should be conducted.

The claims folder, including this remand, and any records in Virtual VA or VBMS, must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right or left ankle disorders were caused by or are etiologically related to any incident of active duty.

The examiner must address the Veteran's contentions of ongoing ankle pain since service, and provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain in detail why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5.  After any additional records are associated with the evidence, schedule the Veteran for a VA examination to determine the etiology of any disorders of the Veteran's genitals, including erectile dysfunction.  All indicated tests and studies should be conducted.

The claims folder, including this remand, and any records in Virtual VA or VBMS, must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any disorders of the Veteran's genitals, including erectile dysfunction, was caused by or is etiologically related to any incident of active duty.

The examiner must address the Veteran's contentions that he has had problems with erectile dysfunction since his in-service circumcision.  In addition, the examiner should address the November 2009 VA examiner's opinion.  If the examiner agrees with the November 2009 findings, he/she should explain which alternate causes of erectile dysfunction would apply to the Veteran.  Please note that the prior examiner cited drugs, endocrine, psychiatric and neurological disorders, but did not specify which would apply to the Veteran.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain in detail why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


